Application for Rehearing, by A. & M. Voorhies.
The plaintiff respectfully prays for a rehearing, assigning as grounds:
I. — That the fact upon which this honorable court bases its opinion to conclude and estop plaintiff, so far from being borne out by the record, does not exist, and is not averred by the dependants themselves.
Tile court says that the curator was present at the sale and appointed an appraiser, but did not require the officer to make the sale separately; and that this is shown by the testimony of the officer and of the curator. If the curator had been' present at the sale and had remained silent, then, clearly under the decision in 10 An. p. 725, the purchaser would be entitled to.. protection; for that would be a clo'ar case of estoppel, 'flie presence and silence of .the party at the sale, protects third persons purchasing against all informalities and illegalities. But the curator was not present at the sale, and we say emphatically that he does not so *13state in Ms testimony, nor does tlie officer make such a statement. The whole testimony of the curator is at page 56, Rec., and all he says is, “lie gave no instructions at all to the sheriff in regard to the properties seized and sold in that case.” Not a word morel
Mr. de Annas, the officer, (Rec. pages 56-57). does not as much as allude to the curator ad hoe, nor,to his presence at the sale, nor even to his appointin'/ an appraiser !
The only part of the record that mentions the appointment of an appraiser by the curator, is the. very report of the appraisers, marked X, Rec. p. 39. This appointment was made on the seventeenth' March, 1866, two days before the sale! (Rec. pp. 39, 48).
II. — The case of Taylor v. Graham, 18 An. 656, does not present a case where the property was appraised separately and sold in Mode, notwithstanding the fact that the party had appointed an appraiser who actually had appraised the properties separately. Judge Ilsley says the objection simply was, “that the sheriff sold in block two distinct and separate pieces of property which should have been sold sepm’atel/y.n This objection is disposed of at page 658, the court merely observing: “we cannot perceive any irregularity or illegality in the appraisement of the property sold; and this ground must be disregarded.”
The court decided that there was no irregularity in the appraisement, but nothing more.
III. — The court says: “ The property, sold in block for a much larger price than its appraisement, which was made separately.” JUrqo, no injury was done:
The injury, on the contrary, is proven, not merely by the fact that bidders were deterred from buying; but, conclusively, by proof unmistakable as to the value of the property. The testimony of Bohnecaze, who was agent of plaintiff to rent said property, shows what the value was by the rent it yielded. (See Rec. p. 26.) If, even in war times, it rented for $408 a year, when, as is well known, rents here were merely nominal, your Honors must conclude that the property sold for one half its real value. If the sheriff obtained a higher bid ■ than the appraisement, that only proves how loosely and defectively the appraisement was made, a circumstance not unusual in proceedings by curator ad hoc. But if- the sale in block is irregular and informal, it is null without reference to the fact of injury; and the only object of proving injury in this case is to make it not only a legal but an equitable one.
IV. — The court is mistaken when it conceived that plaintiff was merely a purchaser of property, subject to a special mortgage with clause de non alienando. The plaintiff was the owner previously, but her title "was -not recorded when the mortgage was executed. The mortgagor, as her agent, made the purchase in his own individual name. (See title deeds, Rec. p. 34.) Her agent, subsequently (in fraud of her rights) executed the mortgage in the furtherance of his own individual affairs. Of course the defendants, as third possessors, are protected by the non-registry ; but is it not carrying the doctrine too far to assimilate her strictly to the condition of a mere subsequent tMrd possessor ? If, in the meantime, instead of taking a deed of sale from her agent, she had sued in revendieation and obtained judgment, the mortgage, unquestionably, would still, have remained. But, then, could she have been treated by the mortgagee as a mere third possessor ?
Be that as it may, plaintiff stands at least in the shoes of the mortgagor and if he could argue the nullity of the sale, she certainly can also. That is all she attempts to do here. And the question is: can he defeat her ¡rights by not joining her in the action of nullity? H this question is solved affirmatively, then she is at the mercy of her agent, who first violated his trust by taking title in his own name and then mortgaging the property for Ms own benefit.
Rehearing refused.